internal_revenue_service p o box cincinnati oh department of the treasury release number release date date date contact person - id number contact telephone number employer_identification_number legend uil b dollars dollar amount c dollars dollar amount x number dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you will operate an educational grant for individuals who are scientists authors or researchers for the development of new and original projects that address domestic and international policy economic and social issues of concern to the modern society you will periodically announce one or more specific topics and will accept proposals for grants to produce reports books films video presentations and other projects your grant program will be publicized on the internet in publications and through educational and research institutions researchers who specialize in one or more areas relevant to the grant topic your you will award up to x grants per year ranging from b dollars to c dollars per grant your general eligibility requirements are the applicants will be authors scientists or specific selection will be based on the applicant’s level of achievement in their field academic credentials prior publications feasibility of the proposed project as well as the following completeness and quality of the project proposal ii relevance of the proposal to the grant topic iii quality of the analysis of and proposed solutions to the issues involved and iv the ability of the applicant to complete the project within the required budget and time period you require a proposal to be accompanied by the applicant’s resume and a detailed description of the proposed project the final product of the project the relevance of the applicant’s qualifications to the project and the reasons the project will have a meaningful impact on the public discussion of the issues involved you will award grants on an objective and nondiscriminatory basis your selection committee will consist of your trustees and one or more leading experts in a particular grant topic selected by the trustees members of the selection committee will not receive private benefit directly or indirectly from the selection of grant recipients your trustees officers managers substantial contributors and their family members will not be eligible to apply for a grant your grant recipient will have to submit a written_agreement i to use the grant funds solely for the purposes awarded ii to provide you with a detailed quarterly report on the progress of the project including an account of the grant funds expended as of the date of the relevant report iii to complete the final product of the project within the time prescribed in the grant iv to return the grant funds remaining at the completion of the project to you and v to return all grant funds to you if the project is not completed you will i enforce each recipient’s obligations described above ii arrange to receive grantee reports quarterly and upon completion of the project iii promptly review all reports submitted by the recipients to ensure that the grants are used for the intended purposes iv investigate any diversions of funds from their intended purposes v take all reasonable and appropriate steps to recover diverted funds from the grantee ensure that any other grant funds held by the grantee are used for their intended purposes and withhold further payments to the grantee until you obtain the grantee’s assurance that future diversions will not occur and that the grantee will take extraordinary precautions to prevent future diversions from occurring you will retain indefinitely its records with respect to all individual grant awards including information obtained to evaluate the grantees to determine whether a grantee is a disqualified_person within the meaning of sec_4946 of the code to establish the amount and purpose of each grant and to establish that you undertook the supervision and investigation of grants as described above the retained records will specifically include the grant proposal and resume for each applicant as well as the grant agreement and the quarterly progress and final reports submitted by each grant recipient letter catalog number 58222y basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box letter catalog number 58222y cincinnati oh e e e you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
